GRAVELLE, Judge,
dissenting.
I agree with the disposition of all assignments of error in this case, except that regarding the military judge’s misstatement of one sentence in the reasonable doubt instruction.1 While he correctly defined the term, he also, in effect, informed the members that they could harbor a fair and rational hypothesis or theory of innocence and still convict the appellant. In this fully-contested case, I simply cannot say that the error in such a critical instruction is harmless beyond a reasonable doubt. Reluctantly, I conclude that the findings of guilty and sentence must be set aside and a rehearing authorized.

. In comparing the overall reasonable doubt instruction given by the military judge in this case with that contained in the Benchbook, it is clear that he deviated from other portions of it as well. I wholeheartedly agree with the majority opinion in counselling against any deviation from the Benchbook. This advice is especially true when an instruction as critically important as the reasonable doubt instruction is involved.